Title: To Benjamin Franklin from Morellet, [31 March 1783]
From: Morellet, abbé André
To: Franklin, Benjamin


lundi. [March 31, 1783]
Voilà mon cher et respectable ami l’explication de vôtre medaille. Je crois avoir rempli vôtre objet qui etoit à ce que vôtre fils m’a dit non pas d’annoncer vôtre liberté votre existence politique comme entierement et completement etablies mais simplement les evenemens designès dans la medaille. Je ne vous verrai pas d’icy à quelques jours si vous alles à versailles ne m’oublies pas auprès de mr. de reyneval et demandès lui sil approuveroit que vous parlassies à mr. de vergennes lui même de l’interet que vous mettes à moi. Je vous salüe et je vous embrasse de tout mon cœur sans préjudice du respect que vous m’aves inspiré.
